Title: Margaret Smith to John Adams, 17 Dec. 1785
From: Smith, Margaret
To: Adams, John


          
            
              Sir:
            
            

              Jamaica.

               Decr: 17th.
                1785.
            
          

          your Esteemed Favor of the 2d Octobr: by Capt: Miller I received this
            day; I am greatly obliged by your simpathetick tenderness—a similarity of situation in
            being seperated from those that are dear to us—has laid me under the greatest
            Obligation; my mind was extreamly agitated in not receiving any Letters from my Son—and
            a variety of perplexing apprehensions was naturally Excited—which your kind attention
            has, in some measure Effaced. permit me Sir—tho’ personally a stranger to you, to return
            you my Grateful acknowledgments—not only for this seasonable Releif to my afflicted
            mind—But for the favorable sentiments so delicately Expressed of my Dear Son. I am
            perswaded he will never forfeit the good opinion you entertain of him, by any deviation
            from the path of Rectitude which he has pursued from his Earliest Infancy. 
          Be pleased to make my Respects acceptable to Your Lady, &
            Daughter, and permit me to subscribe with sentiments of Gratefull Esteem. 
          Your Oblid Humbl: Servt.

          
            
              Margaret Smith
            
          
        